Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 is objected to because of the following informalities:  in each of lines 10 and 12 “connect to” should be -- connected to --.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 7-9 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andrasec et al. (WO 2018/115245; hereinafter “Andrasec”).

Claim 7
Andrasec discloses a power transmission apparatus of a hybrid electric vehicle, the power transmission apparatus comprising (see FIG. 4a):
an input shaft (EW1) configured of receiving an engine torque;
a motor shaft (output shaft of 40 connected to HW1) configured of receiving a torque of a motor/generator (e.g., 40, EM, EW2);
a compound planetary gear set (PGS1, PGS2) formed as a combination of first and second planetary gear sets (PGS1 and PGS2) sharing a common planet carrier (PT) and a common ring gear (H2) and having a first rotation element (S2), a second rotation element (PT), a third rotation element (S1), and a fourth rotation element (H2);
a first shaft (shaft connected to S2) fixedly connected to the first rotation element (S2) and selectively connectable to each of the input shaft (EW1) (via C2, C3, and C4) and the motor shaft (40) (via C2 and C3);
a second shaft (shaft integral with PT extending past the planetary gearset) connect to the second rotation element (PT), and selectively connectable to the input shaft (EW1) (via C1), the motor shaft (shaft of 40, EW2) (via C1 and C4), and a transmission housing (via B2), respectively;
a third shaft (HW1) connect to the third rotation element (S1) and selectively connectable to the transmission housing (via C3, C2, and B1 or alternatively via C4, C1, and B2);
a fourth shaft (AW) fixedly connecting the fourth rotation element (H2) and an output gear (FD); and
a plurality of engagement elements (C1-C4, B1, B2) including at least one clutch (C1-C4) and at least one brake (B1, B2).


Claim 8
Andrasec discloses wherein the compound planetary gear set is formed in a Ravingneaux type (see FIG. 4a) where the first planetary gear set is formed as a double pinion planetary gear set (PGS1), and the second planetary gear set (PGS2) is formed as a single pinion planetary gear set.

Claim 9
Andrasec discloses wherein the compound planetary gear set includes a first sun gear (S2) as the first rotation element, a common planet carrier (PT) as the second rotation element, a second sun gear (S1) as the third rotation element, and a common ring gear (H2) as the fourth rotation element (see FIG. 4a).

Claim 13
Andrasec discloses wherein the at least one clutch of the plurality of engagement elements includes:
a first clutch (C2) mounted between the first shaft and the input shaft; and
a second clutch (C1) mounted between the second shaft and the input shaft; 
a third clutch (C3) mounted between the first shaft and the motor shaft;
a fourth clutch (C4) mounted between the second shaft and the motor shaft; 
wherein the at least one brake of the plurality of engagement elements includes:
a first brake (B2) mounted between the second shaft and the transmission housing; and
a second brake (B1) mounted between the third shaft and the transmission housing.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andrasec in view of Kwon et al. (US 2019/0085952; hereinafter “Kwon”).

Claim 10
Andrasec discloses wherein the at least one clutch of the plurality of engagement elements includes:
a first clutch (C2) mounted between the first shaft and the input shaft; and
a second clutch (C1) mounted between the second shaft and the input shaft; 
wherein the at least one brake of the plurality of engagement elements includes:
a first brake (B2) mounted between the second shaft and the transmission housing; and
a second brake (B1) mounted between the third shaft and the transmission housing, and wherein the plurality of engagement elements includes:
a clutch unit including a first additional clutch (C3) mounted between the first shaft and the motor shaft and a second additional clutch (C4) mounted between the second shaft and the motor shaft.
Andrasec does not disclose that the clutch unit is a dog clutch unit where the additional clutches are two dog clutches. However, Kwon discloses that clutches in a planetary gearset can be friction or dog clutches (see paragraph [0069]). It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Andrasec to have substituted any/all of the generic clutches for dog clutches (including clutches C3 and C4) since this is a simple substitution of one clutch for another to yield predictable results, where both clutches and their functions were known and the substitution could have been done (see MPEP 2141 and 2143), and furthermore would have provided more efficiency and/or less heat than friction clutches.
 
Allowable Subject Matter
Claims 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With reference to claim 11, the prior art does not disclose or render obvious a power transmission apparatus comprising the combination of features recited “wherein the first dog clutch includes: a clutch drum connected to the motor shaft, having an internal circumference rotatably supported by the transmission housing, and formed with first and second drum gears at internal and external sides of the clutch drum, respectively; a first shaft gear formed on the first shaft; a first clutch piston mounted in an interior of the clutch drum, formed with a first guide gear engaged with the first drum gear, formed with a first clutch gear engaged with the first shaft gear to transmit a torque of the motor shaft to the first shaft, forming a first hydraulic chamber with the clutch drum, and supported by an elastic member; and a first reaction piston mounted in the interior of the clutch drum, supported by a first snap ring and forming a second hydraulic chamber with the first clutch piston.” It would not have been obvious to one having ordinary skill in the art to have specifically modified clutches C3 and C4 in Andrasec to include these interrelated elements as they are recited.
With reference to claim 12, the prior art does not disclose or render obvious a power transmission apparatus comprising the combination of features recited “wherein the second dog clutch shares a clutch drum with the first dog clutch, and wherein the second dog clutch includes: a second shaft gear formed on the second shaft; a second clutch piston mounted in an exterior of the clutch drum, formed with a second guide gear engaged with the second drum gear, formed with a second clutch gear engaged with the second shaft gear to transmit a torque of the motor shaft to the second shaft, forming a first hydraulic chamber with the clutch drum, and supported by an elastic member; and a second reaction piston mounted in the exterior of the clutch drum, supported by a second snap ring and forming a second hydraulic chamber with the second clutch piston.” It would not have been obvious to one having ordinary skill in the art to have specifically modified clutches C3 and C4 in Andrasec to include these interrelated elements as they are recited.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lang et al. (US 2008/0121447) discloses a similar compound planetary gearset but does not disclose the same interconnections between the motor and rotation elements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY A FLUHART whose telephone number is (571)270-1851. The examiner can normally be reached M-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACEY A FLUHART/           Primary Examiner, Art Unit 3659